EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Claims
Claims 1-20 are allowed.
Reasons for Allowance
Applicant’s arguments filed 11 November 2021 regarding Hanson; Stephen R. et al. (US 5523092 A), Buydenok; Yuri (US 20130085468 A1), Heyer; William T. (US 3669094), Young; Ronan T. et al. (US 20080269686), Latere Dwan'isa; Jean-Pierre et al. (US 20120078226) and Dein; John Richard (US 20090318898) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Buydenok, the closest art of record, lacks a distal end that deforms backward and re-forms into a 3D shape and surrounds at least one of the plurality of ports. At most, Buydenok describes an initial relaxed shape that covers ports with a 3D shape (¶ [0031], As shown in FIG. 4D, body wall separator (103) assumes its natural state once it is completely threaded through body wall (107). In its natural state, body wall separator (103) prevents tissues within the body from contacting openings (105a-n); ¶ [0036] As shown in FIG. 10, the individual coils of body wall separator (103) may be separated by distance (d1) when body wall separator (103) is in its relaxed, natural state). Buydenok later unravels or expands the coil shape when withdrawing it (¶ [0033], As the catheter 
Buydenok does not insert an introducer into the coiled section, and instead relies on a shape memory of the coil (¶ [0027], Body wail separator (103) preferably comprises a flexible material that is manufactured to have the shape memory of a coil). 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Teague, James A. et al. (US 20050119668 A1) discloses a catheter (¶ [0080], an elongate member 105a that may be formed, for example, from a rod, cannula, or hollow tube); and a section configured to deform backward with respect to a non-deformed central region (¶ [0130], As the sheath 310 is retracted, the wires 125t may curl backwards in the proximal direction, thereby expanding the basket 120t). However, wires 125t do not cover any ports on the body of elongate member 105a.  
Wensel; Jeffrey P. et al. (US 5895398 A) discloses a coil type device that is useful in removing clots and foreign bodies in vessels (col. 2, lines 30-40; col. 3, lines 60-63, clot capture coil device 10); including a distal end of a tube body configured to be deformed around a non-deformed central region in a 3D shape, which deforms backward over the non-deformed central region (col. 5, lines 45-52, FIG. 4 illustrates a cone-shaped coil 36 where the distal end of the coil is connected to the distal end of the insertion mandrel). However, Wensel lacks a plurality of ports and instead discloses a solid wire or rod (col. 4, lines 20-25, In one embodiment, the coil is made from a flexible solid elastic or superelastic material which has shape memory). 
Ensminger; William D. et al. (US 5256146 A) describes a distal end of a body configured to be deformed in a 3D shape (col. 3, lines 40-45, In the configuration shown in FIGS. 2 through 4, anchoring wire 14 is formed in a multi-turn helical or "pigtail" configuration). However, Ensminger does not configure the distal end to surround a port and at most shows a forward-extending coil (Figs. 2-5). 
Brown; Joe E. et al. (US 6402736 B1) discloses a distal end of a tube body configured to be deformed backward around a non-deformed central region in a 3D shape so as to surround a portion of the central region (col. 14, lines 35-45, Referring to FIGS. 4 to 8 … an infusion coil 20 is formed using a resilient fiber core 21 that is preshaped into a reverse feed coil shape … a bent transition portion 22 between a linear portion 23 of the resilient fiber core 21 and a coiled portion 24 of the resilient fiber core 21 directs the coiled portion 24 in a reverse direction back along the linear portion 23). However, the reverse-coiled portion does not surround at least one of a plurality of ports. Instead, Brown arranges ports on a section of the coil (col. 13, lines 35-40, The soft polymer tubing 15 includes a series of holes 16 therein spaced along the circumference of the coil shape). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781